 

° Case 4:19-mj-02267-N/A-DTF Document1 Filed 08/29/19 Page 1 of1

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.

Vv.
Richard Lee Richards MAGISTRATE'S CASE NO.

_ DOB: 1960; United States Citizen 19 B 2267 ef J

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii) and 1324(a)(1)(B)@)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 28, 2019, at or near Nogales, in the District of Arizona, Richard Lee Richards, knowing or in
reckless disregard that certain aliens, including Jorge Ivan Martinez-Romero and Leonel Galindo-Camarillo, had come
to, entered, and remained in the United States in violation of law, did transport and move said aliens within the United
States by means of transportation and otherwise, in furtherance of such violation of law and did so for the purpose of
{private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(@... |.

 

 

 

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On August 28, 2019, Border Patrol agents observed three individuals approaching the Silver Load gate approximately
three miles north of the U.S. border with Mexico near Nogales, Arizona. The three individuals were seen entering a
small blue sedan. Agents stopped the vehicle, a 1991 Saturn, and identified the driver as Richard Lee Richards. There
were three passengers in the vehicle all hunched over in the back seat wearing camouflage clothing. The three
passengers in the vehicle were determined to be illegal aliens and identified as Jorge Ivan Martinez-Romero, Leonel
Galindo-Camarillo, and a juvenile.

Material witness Jorge Ivan Martinez-Romero said he paid $8,000 Mexican Pesos to be smuggled into the U.S. illegally
and crossed illegally in a group of three including the guide. They walked to the load up spot and a blue sedan
approached them. They got into the vehicle and the driver told them to get down and hide so that no one would see
them in the vehicle. Material witness Leonel Galindo-Camarillo said he. entered the U.S. illegally and he found a
vehicle parked on the side of the road and offered the driver $2,000 to drive him to a safe location. He got into the
vehicle and a few minutes after entering the vehicle, they were stopped by Border Patrol.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Jorge Ivan Martinez-Romero and Leonel Galindo-
Camarillo

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is - Za Ve. "lo
true and correct to the best of my knowledge. a °

JW/drh OFFICIAL TITLE

AUTHORIZED AUSA Jane Westby san Border Patrol Agent

 

Sworn to before me and subscribed in moe —

SIGNAT ey DATE
August 29, 2019

See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 

 
